DETAILED ACTION

This office action is in response to the Applicants amendment filed 3/8/2021. Claims 1-8 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 10/29/2020 has been acknowledged.

Applicant’s arguments with respect to claims 1-8have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (U.S. 2009/0199107 A1, hereinafter “Lewis”) in view of Haakenson et al. (WO 2013/082501 A1, hereinafter “Haakenson”) in view of Lutsenko et al. (U.S. 2018/0097764 A1, hereinafter “Lutsenko”).

 	As to claim 1, Lewis discloses an information processing device (Figure 1, 106, “marketplace platform”) connected, via a public telecommunications network, to an information processing terminal (Fig. 1, 104, “mobile communication device”) of a user, a first server device that stores content data on a permittee whose push notification the user has permitted receiving (Fig. 1, 154, “trusted entity”), and a second server device that stores first advertisement information on an advertisement object (Fig. 1, 102, “Advertising Platform”), the information processing device comprising: 
 	a storage that stores second advertisement information regarding the advertisement object and simpler than the first advertisement information, third advertisement information regarding the advertisement object and simpler than the first advertisement information and more detailed than the second advertisement information (Lewis,  (para. [0035; discloses “The marketplace platform handles the formatting required for presentation suitable for communication devices. The advertisements are presented in accordance with negotiated tags for a suitable audience ("reach"), for a suitable number of presentations ("frequency") and for an effective duration ("time") within a particular scheduled window. A time coupon advertisement campaign is also supported where advertisement include a schedule metric. Effectiveness is gauged even in the instance of impression advertisements by monitoring user location and/or interaction with the communication device to determine a change in behavior (e.g., does not go to a competitor as forecasted, does go to a location of the advertiser, calls the advertiser, clips the advertisement for future reference, etc.). This effectiveness is further tracked across applications and/or platforms to capture reach, frequency, and duration of a particular advertising campaign for a user.” and para. [0041]; discloses the marketplace platform formats one or more advertisements into a format suitable for the requesting mobile communication device), and a URL of a second webpage including the first advertisement information (Fig. 3 and para. [0067]; discloses a webpage with the advertisement banner at that the top of the page and associated information with it); 
 	Though Lewis discloses address permission indication such as a code or password that enables access to direct marketing features (see para. [0052]) however Lewis does not explicitly disclose the device wherein permittee recognition information for allowing the user to recognize the permittee, a URL of a first webpage including a program for establishing a session between the information processing terminal and the information processing device together with the content data; a transmitter that transmits the second advertisement information to the information processing terminal by push notification together with the permittee recognition information and the URL of 
 	In an analogous art, Haakenson discloses permittee recognition information for allowing the user to recognize the permittee, a URL of a first webpage including a program for establishing a session between the information processing terminal and the information processing device together with the content data (para.[0038]; discloses a registration service that allows the user to register the mobile device for push notifications including the link that identifies the registration service in addition to the content provider),
 	a transmitter that transmits the second advertisement information to the information processing terminal by push notification together with the permittee recognition information and the URL of the first webpage (para. [0038]; discloses content provider provides a website that is accessed by the user operating a web client that allows the user to register the mobile device for push notifications. The link maybe provided as a part of the web page that is accessed); and 
 	a transmitter,  that transmits the third advertisement information together with the URL of the second webpage to the information processing terminal via the session established between the information processing terminal and the information processing device by executing the program on the information processing terminal that has downloaded the first webpage from the first server device (para.[0070]; discloses “The system browser would then communicate a registration ID back to the originating site that it could use to send notifications using the platform native platform service {e.g., Apple Push Notification Service or Cloud 2 Device Messaging on Android). When a user indicates that they want to take an action on a notification, the system browser opens the URL sent in the notification, thereby causing the corresponding action to occur {e.g., based on a particular URL protocol). For example, the corresponding action may be to open a video player, telephony app/component, or the like.”).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis by using a registration URL to allow users to register for push notifications to the user device as taught by Haakenson in order to help allow users to protect their privacy and increased control of information to be received at device.
               However, Lewis-Haakenson does not explicitly disclose the device wherein the permittee recognition information is transmitted with the second advertisement information to the information processing terminal. so as to make the user recognize that the push notification has been sent by the permittee; the first webpage is transmitted with the third advertisement information to the information processing terminal, so as to make the user recognize that the third advertisement information has been sent by the permittee; and 2 in response to opening of a predetermined area in the push notification, the second server device is downloaded from the second server device to the information processing terminal and the second webpage including the first advertisement is displayed on the information processing terminal.
(Figure 5, 520, notification providing information on a clothing sale for The Clothing Company); the first webpage is transmitted with the third advertisement information to the information processing terminal, so as to make the user recognize that the third advertisement information has been sent by the permittee (Figure 5, 520, notification providing information on a clothing sale for The Clothing Company and para. [0038]; discloses “an advertisement may be requested for display within social-networking-system webpages, third-party webpages, or other pages. An advertisement may be displayed in a dedicated portion of a page, such as in a banner area at the top of the page, in a column at the side of the page, in a GUI of the page, in a pop-up window, in a drop-down menu, in an input field of the page, over the top of content of the page, or elsewhere with respect to the page. In addition or as an alternative, an advertisement may be displayed within an application. “); and 2 
               in response to opening of a predetermined area in the push notification, the second server device is downloaded from the second server device to the information processing terminal and the second webpage including the first advertisement is displayed on the information processing terminal (para. [0039]; discloses “The user may click or otherwise select the advertisement. By selecting the advertisement, the user may be directed to (or a browser or other application being used by the user) a page associated with the advertisement. At the page associated with the advertisement, the user may take additional actions, such as purchasing a product or service associated with the advertisement, receiving information associated with the advertisement, or subscribing to a newsletter associated with the advertisement.”)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis-Haakenson by displaying advertisements in a push notification that is identified to be from a specific company in specific areas of the webpage as taught by Lutsenko in order to allow more visibility and interaction with advertised content.

 	As to claim 2, Lewis-Haakenson- Lutsenko discloses the information processing device according to claim 1, further comprising a transmitter that transmits the program to a server device of the permittee in order to include the program in the first webpage (Haakenson, para. [0038]; discloses content provider provides a website that is accessed by the user operating a web client that allows the user to register the mobile device for push notifications. The link maybe provided as a part of the web page that is accessed).
 
 	As to claim 3, Lewis –Haakenson- Lutsenko discloses the information processing device according to claim 1, wherein the third advertisement information is transmitted in a display size smaller than the first webpage (Lewis, para. [0056]; discloses platform formats the advertisements into a format suitable for the requesting mobile communication device).  

 	As to claim 4, Lewis –Haakenson-Lutsenko discloses the information processing device according to claim 1, further comprising authentication unit including a processor, the authentication unit authenticating the2 information processing terminal based on terminal information on the information processing terminal and authentication information included in the program, wherein the session is established between the authenticated information processing terminal and the information processing device (Haakenson, para. [0070]; discloses “The system browser would then communicate a registration ID back to the originating site that it could use to send notifications using the platform native platform service {e.g., Apple Push Notification Service or Cloud 2 Device Messaging on Android). When a user indicates that they want to take an action on a notification, the system browser opens the URL sent in the notification, thereby causing the corresponding action to occur {e.g., based on a particular URL protocol). For example, the corresponding action may be to open a video player, telephony app/component, or the like.”).  

 	As to claim 6, Lewis –Haakenson- Lutsenko discloses the information processing device according to claim 1, wherein the permittee recognition information is image data (Haakenson, para. [0069]; discloses “Once the notification has been received and presented by a mobile device, the user can then choose to take an action on the originator's content. The action may vary on a notification-by-notification basis. The action may include one or more of opening of a Website, initiating a telephone phone call, opening a third-party app {e.g., a video viewer, a map app), or other URL-based action.”), and the second advertisement information is text data (Lewis, Fig. 3 and para. [0067]; discloses a webpage with the advertisement banner with text data at that the top of the page and associated information with it);.  

 	As to claim 7, Lewis –Haakenson- Lutsenko discloses the information processing device according to claim 1, further comprising a storage that stores push notification ID of the information processing terminal and push notification ID of a plurality of other information processing terminals in association with information for identifying the permittee and information for identifying a plurality of other permittees (Haakenson, para. [0035]; discloses “he registration service 1 1 1 tracks users and/or mobile devices that are registered to receive push notifications from associated content originators, such as the content provider 160.” And para. [0052]-[0053]; discloses “Registration data includes Website identifier information as well as targeting information to allow the relay service 1 13 to target a subset of the registered users at once. Targeting information may include one or more tags, and one alias. After (or as part of) pre-configuration the native mobile component will communicate the registration data and the mobile device ID obtained from the operating system to the registration service.” These citations disclose that the registration service will store mobile device ID and registration data of each device).  

claim 8, Lewis-Haakenson- Lutsenko discloses the information processing device according to claim 1, further comprising:
 	a transmitter that transmits another program to a server device of the permittee in order to include, in the first webpage, the other program that, when reception of the push notification is permitted in the information processing terminal, causes the information processing device to directly transmit push notification ID issued to the information processing terminal and permittee identification information for identifying the permittee whose push notification is permitted to be received (Haakenson, para.[0047]; discloses “in FIGURE 2A, a user relies on a native mobile application that executes on a mobile device and that transmits a device token or other identifier to a notification server.”); and 
 	a storage that stores the push notification ID transmitted from the information processing terminal by executing the other program on the information processing terminal that has downloaded the first webpage in association with the permittee identification information (Haakenson, para.[0048]; discloses “ a server effectuates a push notification by communicating that notification to a platform server. The platform server queues or otherwise stores the notification until delivery is possible, such as when it is determined that a given destination mobile device is online. When delivery is possible, the platform server transmits the notification to the mobile device, where a corresponding user interacts with and consumes the notification.”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Haakenson in further view of Lutsenko in further of Brown et al. (U.S. 2013/0097239 A1, hereinafter “Brown”).

 	As to claim 5, Lewis-Haakenson- Lutsenko discloses the information processing device according to claim 1, however Lewis-Haakenson- Lutsenko does disclose the device wherein the session is established using Websocket.  
 	In an analogous art, Brown discloses the device wherein the session is established using Websocket (para. [0051]; discloses “a web protocol session is established between the first electronic device and a second electronic device. The web protocol session may include the use of an open GET request from the second electronic device, an open RESPSONSE to the second electronic device, a WebSockets connection, or other mechanisms used to enable a web server operating on the first electronic device to initiate a communication (e.g. "push notification") to the second electronic device. “).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis- Haakenson- Lutsenko by protocol session using the Websocket connection between the source and destination device as taught by Brown in order to help  maintain a pending web connection, which enables a push-type behavior from a host electronic device to a client electronic device and increases the speed with which a content item appears to be opened at the client electronic device.(Brown, para. [0023])

Conclusion

  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOE CHACKO/Primary Examiner, Art Unit 2456